DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to claims filed 8/16/2022. Claims 1-20 are pending.
Claim Objections
The objections are withdrawn in view of the claim amendments.

Claim Rejections - 35 USC § 103
[AltContent: textbox (A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.)]The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN 108459811 B) in view of Factorio ("TIL Manually Insert Fuel 1-at-a-time with 'Z'", published 5/23/2019).

Regarding claim 1, Huang discloses: a method for controlling a virtual object to drop a virtual item in a virtual environment (p.21 par.8 (“In this exemplary …”)-p.22 par.1 describes a technique of dropping objects in a virtual game environment (“discarding the virtual item”, “discarded in the game scene”)) performed at a terminal (fig.12 shows a mobile phone terminal), the method comprising:
displaying, in a user interface:
an icon corresponding to at least one type of virtual items possessed by the virtual object (fig.12: medical icon shows a virtual medical box object); and
a partial-drop region (fig.12:270, 210: these two areas combined show a partial drop region), the partial-drop region further partitioned into:
	a second drop region corresponding to a user-customized number of target virtual items (fig.12:270: dropping in trigger area 2601 causing user-customizable drop based on controls 270);
receiving a first drag operation, the first drag operation being used for dragging target virtual items from the icon corresponding to the at least one type of virtual items to the partial-drop region (p.21 par.8-p.22 par.1; p.20 par.7-8 (“As can be appreciated…”) describes dragging operation), a possession quantity corresponding to the target virtual items being n, n being an integer greater than 1 (fig.12 shows 10 medical box items); and
controlling the virtual object to drop a predefined number of the n target virtual items  according to whether the first drag operation terminates at the second drop region (p.21 par.8-p.22 par.1).
Huang does not disclose: a first drop region corresponding to a fixed number of target virtual items, the fixed number being less than a total number of target virtual items in possession by the virtual object in the virtual environment; wherein the controlling occurs according to whether the first drag operation terminates at the first drop region.
Factorio discloses: a first drop region corresponding to a fixed number of target virtual items, the fixed number being less than a total number of target virtual items in possession by the virtual object in the virtual environment (p.1: skwirl23, referencing a 190 seconds into Youtube video https://youtu.be/aRGy80gOYM0?t=190 (screenshot below) discloses dropping 1 virtual item under the cursor via pressing the “z” button; furthermore, p.3: ssgeorge55 discloses a ctrl-right click for putting half of a stack into objects); wherein the controlling occurs according to whether the first drag operation terminates at the first drop region (p.1, p.3 as described above, terminating at the first drop region corresponding to cursor location, with Huang disclosing initiating via a drag and drop from inventory).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Huang by incorporating the inventory dropping technique of Factorio. Both concern the art of video game inventory management, and the incorporation would have improved the speed of the interface, e.g., for use in speedruns, as per example, and for various contextual in-game uses, e.g., for interactions with the game world, e.g., gun turrets, nuclear fuel (p.3-4).


    PNG
    media_image1.png
    502
    835
    media_image1.png
    Greyscale

Fig.1: Youtube video segment @ 190 seconds referenced by p.1 skwirl23

Regarding claim 2, Huang modified by Factorio discloses the method of claim 1, as described above. Huang modified by Factorio further discloses: wherein controlling the virtual object to drop the predefined number of the n target virtual items comprises:
controlling the virtual object to drop the fixed number of target virtual items in response to the first drag operation terminating at the first drop region (Factorio p.1, p.3: in response to first drag operation terminating at the drop region, the game is controlled to, via the proper key press, drop the fixed number (1, half) of the virtual items); and
controlling the virtual object to drop the user-customized number of target virtual items in response to the first drag operation terminating at the second drop region (p.21 par.8-p.22 par.1: controlling a customizable number of virtual items by adjusting controller)

Regarding claim 3, Huang modified by Factorio discloses the method of claim 2, as described above. Huang modified by Factorio further discloses: wherein controlling the virtual object to drop a fixed number of target virtual items comprises:
removing the fixed number of target virtual items from a virtual item list of the virtual object; and displaying the fixed number of target virtual items on the ground near the virtual object (Huang fig.12, p.21 par.8-p.22 par.1, “discarded in the game scene”, Factorio Youtube video fig.1 above shows the fixed number being displayed in the game scene), wherein
the controlling the virtual object to drop the user-customized number of target virtual 031384-7140-US38items comprises:
removing the user-customized number of target virtual items from the virtual item list of the virtual object; and displaying the user-customized number of target virtual items on the ground near the virtual object (Huang fig.12, p.21 par.8-p.22 par.1, “discarded in the game scene”, Factorio Youtube video fig.1 above shows the fixed number being displayed in the game scene).

Regarding claim 4, Huang modified by Factorio discloses the method of claim 2, as described above. Huang modified by Factorio further discloses: wherein the displaying an icon corresponding to at least one type of virtual items possessed by a virtual object and a partial-drop region comprises:
displaying the icon corresponding to the at least one type of virtual items possessed by the virtual object and an initial drop region (fig.12, p.21 par.8-p.22 par.1: displaying draggable 10 medical box item and drop region 2601);
receiving a second drag operation, the second drag operation being used for dragging the target virtual items to the initial drop region (fig.8:260, fig.12:2601, p.8 par.5 (“As shown in fig.8”) describes an initial to initial drag region 260, 2601 followed by a display of drag region 270, hence, receiving a drag to the initial drag region); and
displaying the first drop region and the second drop region when the target virtual items stay in the initial drop region longer than a time threshold (p.18 par.2 (“In an embodiment…”) describes displaying a second box 270 based on a exceeding of a threshold value distance; however, since the claim language recites “when” (“when the target virtual items stay …”), and when denotes coincidence and not causation, the second drop region is displayed when, i.e., coincident with, the items being paused in the first drop region for some time period (e.g., non-zero), followed by a threshold distance move, hence, activating the second drop region. Clarification to “in response to” in place of “when” would overcome this rejection).

Regarding claim 5, Huang modified by Factorio discloses the method of claim 4, as described above. Huang modified by Factorio further discloses: controlling, when the target virtual items stay in the initial drop region less than the time threshold, the virtual object to drop all the target virtual items (p.18, par.2, fig.8-12, as when denotes coincidence and not causation (see claim 4, above), an immediate movement from the 260, 2601 drop region to the game scenery would cause the dropping of all items, such as via z-presses or alt-RMB presses when there is a single item or very few items, as claimed, i.e., when the virtual items stay less than a time threshold).

Regarding claim 6, Huang modified by Factorio discloses the method of claim 2, as described above. Huang modified by Factorio further discloses: displaying the first drop region and the second drop region when the possession quantity of the target virtual items is greater than a quantity threshold (fig.8-12: as when denotes coincidence and not causation, the two drop regions are displayed when there is a plurality of items (i.e., but is also displayed when there isn’t a plurality of items)).

Regarding claim 7, Huang modified by Factorio discloses the method of claim 2, as described above. Huang modified by Factorio further discloses: displaying a setting interface; and
setting the user-customized number according to a setting operation received by the setting interface (fig.11, p.21 par.4 shows interface for setting number of objects).

Claims 8-14, 15-20 recite terminals and computer-readable media corresponding to the above methods and are hence rejected under the same rationale.

Response to Arguments
	In the remarks, Applicant argues that Huang does not disclose the newly amended limitations. However, Applicant’s arguments are moot in view of the new art being applied.
	 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mondry (US 20050166159 A1) discloses a batch drag and drop scheme with individual item drops, see fig.6.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG LI whose telephone number is (303)297-4263.  The examiner can normally be reached on Monday through Friday, 6:30a-11:30a 2:30p-5:00p MT (8:30a-1:30p 4:30p-7:00p ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch, can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
[AltContent: textbox (/LIANG LI/
Examiner Art Unit 2143)]